DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “an inner sidewall surface disposed at angle of approximately…” In view of the specification and for the purpose of clarity, this limitation is interpreted as a typographical error meant to read --an inner sidewall surface disposed at an angle of approximately…-- Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,895,218 (Quinn et al.).

    PNG
    media_image1.png
    308
    360
    media_image1.png
    Greyscale

Quinn et al. Figure 12

    PNG
    media_image2.png
    399
    494
    media_image2.png
    Greyscale

Quinn et al. Figure 1
Regarding claim 10, Quinn et al. discloses a dental tray assembly (Figure 12) (101), of which the tray (Figure 12) (103) is identical to trays (Figure 1) (3) and (5) (Column 7, lines 39-41), 

    PNG
    media_image3.png
    226
    480
    media_image3.png
    Greyscale

Quinn et al. Figure 9
with encapsulated teeth applicator fluid (Figure 9) (C) comprising: 

    PNG
    media_image4.png
    367
    464
    media_image4.png
    Greyscale

Quinn et al. Figure 16 Annotated

The tray frame having a front end (Figure 16 Annotated (Front End), a rear end (Figure 16 Annotated) (Rear End) opposing the front end, a tray length (Figure 16 Annotated) (Tray Length) separating the front and rear sides, a bottom surface (Figure 12) (111) spanning the tray length, an outer sidewall (Figure 16 Annotated) (Outer Sidewall) spanning the tray length, with an upper edge (Figure 16 Annotated) (Upper Edge), and with an inner sidewall surface (Figure 16 Annotated) (Inner Sidewall Surface), and an inner sidewall (Figure 16 Annotated) (Inner Sidewall) spanning the tray length, with an upper edge (Figure 16 Annotated) (Upper Edge), and with an inner sidewall surface (Figure 16 Annotated) (Inner Sidewall Surface),

    PNG
    media_image5.png
    368
    535
    media_image5.png
    Greyscale

Quinn et al. Figure 4
the inner sidewall surfaces of the outer sidewall and the inner sidewall and the bottom surface of the tray frame defining a tray channel (Figure 4) (15) spanning the tray length, 

    PNG
    media_image3.png
    226
    480
    media_image3.png
    Greyscale

Quinn et al. Figure 9
the tray channel having a teeth applicator fluid (Figure 9) (C) (Column 6, lines 47-49) housed therein, 
and the upper edges of the outer and inner sidewalls define an upper perimeter tray edge (Figure 4) (Combination of 24 and 26); 

Regarding claim 11, Quinn et al. discloses that the outer and inner sidewalls are continuously coupled together to enclose the tray channel (Figure 4) (15) as shown in figure 4.
Regarding claim 12, Quinn et al. discloses that the tray channel (Figure 4) (15) continuously spans the tray length as shown in figure 4.

    PNG
    media_image6.png
    246
    648
    media_image6.png
    Greyscale

Quinn et al. Figure 9 Annotated
Regarding claim 14, Quinn et al. discloses that the tray channel further defines: a tray channel volume (Figure 9 Annotated) (Channel Volume), wherein the teeth applicator fluid (Figure 9) (C) makes up at least 90% of the tray channel volume. The channel volume is shown completely filled, which is greater than 90%, with applicator fluid in (Figure 9 Annotated).
Regarding claim 15, Quinn et al. discloses that the teeth applicator fluid is disposed proximal to, defined by the applicant as “at or within 0.2 inches” (Specification filed on 03/20/2019) (Paragraph 0039), the upper edges of the outer and inner sidewalls. Quinn et al. defines the channel (Figure 9) (15) as the opening defined by 

    PNG
    media_image7.png
    216
    569
    media_image7.png
    Greyscale

Quinn et al. Figure 11
the bottom (Figure 11) (11) and the side walls (Figure 11) (13) in (Column 4, lines 34-36). Quinn et al. explains that the gasket (Figure 11) (17”) may be fixed to the inner surface of the body wall 13, rather than along the edge of the body wall (Column 7, lines 30-32). Quinn et al. explains that the channel (Figure 9) (15) is pre-filled with teeth applicator fluid (Column 6, lines 47-49). In this configuration, the teeth applicator fluid .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,895,218 (Quinn et al.) in view of US 2016/0367348 (Allred et al.).
Regarding claim 16, Quinn discloses that the flexible cover is coupled to the upper edges of the outer and inner sidewalls of the tray frame, described as only covering the gasket (Figure 4) (17), which makes up the edges, applied with a weak adhesive so that the cover could be easily removed from the tray (Column 6, lines 56-59) to encapsulate the teeth applicator fluid.
Quinn et al. discloses that that the seal is in place to prevent the fluid from escaping but is silent to the flexible cover being sealed to the tray frame in a hermetically sealed configuration. 
Allred et al. teaches a packaging system for pre-filled dental trays that are hermetically sealed with a removable cover (Allred et al. Paragraph 0010) to prevent the teeth applicator fluid from drying out or becoming contaminated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the seal between the flexible cover and the tray frame of Quinn et al. to be hermetical for the purpose of preventing the teeth applicator fluid from drying out or becoming contaminated as taught by Allred et al. in the analogous art of dental trays.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,895,218 (Quinn et al.) in view of US 2016/0367348 (Allred et al.) and further in view of US 6,428,315 (Prestipino et al.).

    PNG
    media_image8.png
    349
    493
    media_image8.png
    Greyscale

Quinn et al. Figure 13 Annotated
Regarding claim 17, Quinn et al. discloses a tray removal tab (Figure 13) (107) including a first end (Figure 13 Annotated) (First End) directly coupled to the front end of the tray frame (Figure 13 Annotated) (Front End of Tray Frame), a second free terminal 
Quinn et al. in view of Allred et al. is silent to a plurality of ridges disposed on the upper surface of the tray removal tab.

    PNG
    media_image9.png
    518
    521
    media_image9.png
    Greyscale

Prestipino et al. Figure 2 Annotated
Prestipino et al. teaches a dental tray (Prestipino et al. Figure 2) with a handle (Prestipino et al. Figure 2) (16) with a plurality of ridges (Prestipino et al. Figure 2 Annotated) (Ridges) disposed on the surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray removal tab of Quinn et al. in view of Allred et al. to include a plurality of ridges for the purpose of providing the user with better grip on the removal tab for inserting and removing the dental tray.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,895,218 (Quinn et al.) in view of US 2008/0050693 (Fischer et al.) and further in view of US 2016/0367348 (Allred et al.). 

    PNG
    media_image1.png
    308
    360
    media_image1.png
    Greyscale

Quinn et al. Figure 12

    PNG
    media_image2.png
    399
    494
    media_image2.png
    Greyscale

Quinn et al. Figure 1
Regarding claim 1, Quinn et al. discloses a dental tray assembly (Figure 12) (101), of which tray (Figure 12) (103) is identical to trays (Figure 1) (3) and (5) (Column 7, lines 39-41), 

    PNG
    media_image3.png
    226
    480
    media_image3.png
    Greyscale

Quinn et al. Figure 9
with encapsulated teeth applicator fluid (Figure 9) (C) comprising: 

    PNG
    media_image4.png
    367
    464
    media_image4.png
    Greyscale

Quinn et al. Figure 16 Annotated
an arched tray frame (Figure 12) (103) having a front end (Figure 16 Annotated) (Front End), a rear end (Figure 16 Annotated) (Rear End) opposing the front end, a tray length (Figure 16 Annotated) (Tray Length) separating the front and rear sides, a bottom surface (Figure 12) (11) spanning the tray length, an outer sidewall (Figure 16 Annotated) (Outer Sidewall) spanning the tray length, with an upper edge (Figure 16 Annotated) (Upper Edge), and with an inner sidewall surface (Figure 16 Annotated) (Inner Sidewall Surface), and an inner sidewall (Figure 16 Annotated) (Inner Sidewall) 

    PNG
    media_image5.png
    368
    535
    media_image5.png
    Greyscale

Quinn et al. Figure 4
the inner sidewall surfaces of the outer sidewall and the inner sidewall and the bottom surface of the tray frame defining a tray channel (Figure 4) (15) spanning the tray length,

    PNG
    media_image3.png
    226
    480
    media_image3.png
    Greyscale

Quinn et al. Figure 9
the tray channel having a teeth applicator fluid (Figure 9) (C) (Column 6, lines 47-49) housed therein; and a flexible cover, described as a seal to maintain the compound in place (Column 6, lines 50-54), selectively removeably coupled to the upper edges of 
Quinn et al. is silent to an inner sidewall surface disposed at an angle of approximately 140º - 150º from the bottom surface of the tray frame. Please note that Applicant has defined ‘approximately’ to be numbers that are rounded to the nearest significant figure (Specification filed on 03/20/2019, Paragraph 0020).

    PNG
    media_image10.png
    451
    411
    media_image10.png
    Greyscale

Fischer et al. Figure 1A
Fischer et al. teaches a dental tray (Fischer et al. Figure 1A) (100) with an inner sidewall, described as the lingual wall (Fischer et al. Figure 1A) (106) that is flared in a lingual direction so as to have a more open angle relative to the bottom wall (Fischer et al. Figure 1A) (104), at about 120 degrees to about 140 degrees, so as to fit more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner sidewall surface to be disposed at an angle of approximately 140º - 150º from the bottom surface of the tray frame, as taught in the analogous art of dental trays by Fischer et al., for the purpose of comfortably fitting against the lingual gum tissue of the user.
Quinn et al. discloses that that the seal is in place to prevent the fluid from escaping (Column 6, lines 52-54) but Quinn et al. in view of Fischer et al. is silent to the flexible cover being sealed to the tray frame in a hermetically sealed configuration. 
Allred et al. teaches a packaging system for pre-filled dental trays that are hermetically sealed with a removable cover (Allred et al. Paragraph 0010) to prevent the teeth applicator fluid from drying out or becoming contaminated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the seal between the flexible cover and the tray frame of Quinn et al. in view of Fischer et al. to be hermetic for the purpose of preventing the teeth applicator fluid from drying out or becoming contaminated as taught by Allred et al. in the analogous art of dental trays.
Regarding claim 2, Quinn et al. discloses that the flexible cover is free of any apertures and is substantially planar but is silent to the covering being of at least one of a polymeric or metallic aluminum alloy material.
Allred et al. further teaches that the hermetic seal is made of aluminum foil (Paragraph 0054) to provide a barrier against oxygen, water, and air. Allred et al. also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the flexible cover out of at least one of a polymeric or metallic aluminum alloy material to create a hermetic seal to protect the teeth applicator fluid from drying out or being contaminated as taught by Allred et al. in the analogous art of dental trays. It would have been obvious to modify the material of the flexible cover of Moon to be a polymeric or metallic aluminum alloy material as taught by Allred et al. in order to a hermetic seal for the purpose of protecting the applicator fluid from drying out or becoming contaminated and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 3, Quinn et al. discloses that an adhesive material is interposed between and directly coupled to the flexible cover and the outer and inner sidewalls of the tray frame, described in “Alternatively, a cover which extends over only the gasket to close the gap (19) can be used. Such a cover would be applied with a weak adhesive so that the cover could be easily removed from the tray” (Column 6, lines 56-59).
The tray frame is of a substantially rigid material. Quinn et al. discloses a substantially rigid arched tray frame (Figure 12) (103), substantially rigid is defined by the applicant “The frame 102 is substantially rigid in that it may be flexible, but generally holds or retains its shape when subjected to normal compression and/or tensile forces 
Regarding claim 4, Quinn et al. discloses that the outer and inner sidewalls are continuously coupled together to enclose the tray channel (Figure 4) (15) as shown in Figure 4.
Regarding claim 5, Quinn et al. discloses that the tray channel (Figure 4) (15) continuously spans the tray length as shown in Figure 4.
Regarding claim 6, Quinn et al. discloses that the flexible cover has a perimeter edge contouring and aligned with the upper edges of the outer and inner sidewalls, described as only covering the gasket (Figure 4) (17), which makes up the edges, in a sealed configuration to encapsulate the teeth applicator fluid and of a shape that contours the upper perimeter tray edge (Column 6, lines 56-59).

    PNG
    media_image6.png
    246
    648
    media_image6.png
    Greyscale

Quinn et al. Figure 9 Annotated
Regarding claim 7, Quinn et al. discloses that the tray channel further defines: a tray channel volume (Figure 9 Annotated) (Channel Volume), wherein the teeth 
Regarding claim 8, Quinn et al. discloses that the teeth applicator fluid is disposed proximal to, defined by the applicant as “at or within 0.2 inches” (Specification filed on 03/20/2019) (Paragraph 0039), the upper edges of the outer and inner sidewalls.  Quinn et al. defines the channel (Figure 9) (15) as the opening defined by 

    PNG
    media_image7.png
    216
    569
    media_image7.png
    Greyscale

Quinn et al. Figure 11
the bottom (Figure 11) (11) and the side walls (Figure 11) (13) in (Column 4, lines 34-36). Quinn et al. explains that the gasket (Figure 11) (17”) may be fixed to the inner surface of the body wall 13, rather than along the edge of the body wall (Column 7, lines 30-32). Quinn et al. explains that the channel (Figure 9) (15) is pre-filled with teeth applicator fluid (Column 6, lines 47-49). In this configuration, the teeth applicator fluid would be filled to the top of the sidewalls (Figure 11) (13) and the top edge of the gasket (Figure 11) (17”), which is the upper edge of the outer and inner sidewalls.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,895,218 (Quinn et al.) in view of US 2008/0050693 (Fischer et al.) and further in view of US 2016/0367348 (Allred et al.) and further in view of US 6,428,315 (Prestipino et al.).

    PNG
    media_image8.png
    349
    493
    media_image8.png
    Greyscale

Quinn et al. Figure 13 Annotated
Regarding claim 9, Quinn et al. in view of Allred et al. discloses a tray removal tab (Figure 13) (107) including a first end (Figure 13 Annotated) (First End) directly coupled to the front end of the tray frame (Figure 13 Annotated) (Front End of Tray Frame), a second free terminal end (Figure 13 Annotated) (Second End), and an upper surface (Figure 13) (Upper Surface). 
Quinn et al. in view of Fischer et al. and further in view of Allred et al. is silent to a plurality of ridges disposed on the upper surface of the tray removal tab.

    PNG
    media_image9.png
    518
    521
    media_image9.png
    Greyscale

Prestipino et al. Figure 2 Annotated
Prestipino et al. teaches a dental tray (Prestipino et al. Figure 2) with a handle (Prestipino et al. Figure 2) (16) with a plurality of ridges (Prestipino et al. Figure 2 Annotated) (Ridges) disposed on the surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray removal tab of Quinn et al. in view of Fischer et al. and further in view of Allred et al. to include a plurality of ridges, as taught by Prestipino et al., for the purpose of providing the user with better grip on the removal tab for inserting and removing the dental tray.

Response to Amendment
It is noted that claim 3 has been amended and has overcome the claim objection as presented in the previous Office Action.
It is noted that claims 1, 10, and 17 have been amended and have overcome the rejections under 35 U.S.C. 112(b) as presented in the previous Office Action.

Applicants arguments filed on 04/16/2021 have been fully considered but they are not persuasive.
In response to the argument that Quinn et al. does not teach that the inner sidewall is disposed at an angle of approximately 140º - 150º from the bottom wall, Fischer et al. has been used to show a dental tray with an inner sidewall that is disposed at an angle of approximately 140º - 150º from the bottom wall so this argument is moot in view of new grounds of rejection necessitated by amendment. 

    PNG
    media_image4.png
    367
    464
    media_image4.png
    Greyscale

Quinn et al. Figure 16 Annotated
In response to the argument that Quinn et al. does not teach that the cover is directly coupled to the upper edges of the sidewalls with an adhesive material, Quinn et al. teaches a flexible cover (cover described in Column 6, lines 56-59) directly coupled to the upper edges of the outer and inner sidewalls of the tray frame, cover described as only covering the gasket (Figure 4) (17) and being coupled to the gasket which is the upper edges of the outer and inner sidewalls as shown in (Quinn et al. Figure 16 Annotated).
In response to the argument that Quinn et al. does not teach that the cover is free from apertures, Quinn et al. teaches one embodiment, not relied upon for the rejection, wherein the cover 17’ has a line of weakness. Quinn et al. teaches in a separate embodiment, that is explained in the previous Office Action, a cover (cover described in Column 6, lines 56-59) that fully covers the gasket and is coupled with a weak adhesive so it could be easily removed (Column 6, lines 56-59). This cover has no apertures that are designed for the central material to be removed as the entire cover is designed to be removed. 
In response to the argument that Quinn et al. does not teach that the tray body is substantially rigid, Quinn et al. teaches a substantially rigid arched tray frame (Figure 12) (103), substantially rigid is defined by the applicant “The frame 102 is substantially rigid in that it may be flexible, but generally holds or retains its shape when subjected to normal compression and/or tensile forces within a user's mouth” (Specification filed on 03/20/2019) (Paragraph 0031). Quinn et al. discloses that that the tray is flexible but the shape of the tray is maintained and important because the trays can be shaped 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PHILIP BISSETTE whose telephone number is (571)270-3168.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL PHILIP BISSETTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/24/2021